DETAILED ACTION
This action is in response to the amendment filed 07/07/2022. Claims 1 and 11 have been amended. Claims 9 and 19 have been cancelled Claims 1-8, and 10-18 and 20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.

Response to Arguments
Applicant’s arguments and amendments, see Remarks, filed 07/07/2022, with respect to 35 U.S.C 112(b) have been fully considered and are persuasive.  These rejections have accordingly been withdrawn.

Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. 


Regarding the rejections under 35 U.S.C 101
With respect to at least claim 1:
Applicant disagrees that the claims are directed to an abstract idea without significantly more stating that “the amended claims recite an invention with the clear purpose of improving the manner in which computers function” 
	Examiner notes that a claim which recites training of a neural network may be considered an improvement when the claimed invention indeed performs the training. With reference to at least claim 1 the claimed invention is a second order neuron which is part of an ANN which has been trained. Further the claims state that the training which has been performed used “gradient descent”. 
In this case the claims have not set forth how the claimed invention performs an improvement. Only that the claimed invention can be used with neural network technology which is has already been improved via training. As stated in MPEP 2106.05(a) “the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359”
Furthermore, the specification merely alludes to the fact that parameters are trainable, however the specification never explains that these parameters are being trained in connection with the invention.	Finally examiner notes that while claimed Second order neuron is not discussed in the prior art, examiner reminds applicant that as stated in MPEP 2106.05(a) “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.” The amendments are seen as features which further describe those limitations recognized as the judicial exception or correspond to additional elements which are well understood routine and conventional (i.e. “wherein training of the weights is performed using gradient descent”)
	 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, and 10-18 and 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1/11
Step 1 Analysis: Claim 1/11 is directed to a computer system apparatus/device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine each of the following limitations:
determine a first/second dot product
an output of the second order neuron corresponding to: 
    PNG
    media_image1.png
    71
    616
    media_image1.png
    Greyscale
 wherein Xk is the kth input vector; wr, wg, and wb are weights, bi, b2, and c are bias terms, and xik are elements of the input vector; 
As drafted, is a machine that, under its broadest reasonable interpretation recites mere instructions to implement an abstract idea on a computer. The above limitations in the context of this claim encompasses determining (mental processes). Determining an output of a dot product according to the mathematical equation, is a mathematical concept that can be evaluated in a human mind. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recited additional elements that are mere instructions to implement an abstract idea, or merely uses a computer as a tool to perform an abstract idea. The additional element of a matrix, vectors and circuitry in particular “a second order neuron forming part of an artificial neural network (ANN) trained to perform classification” amounts to mere instructions to implement an abstract ideas on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP2106.05(f). The limitation which reflects that the second order neuron is part of a trained ANN merely describes the intended use of a claimed neuron. In addition, the claim recites additional element(s) “wherein training of the weights is performed using gradient descent” amounts to adding insignificant extra-solution activity to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer. Further, the additional elements of “wherein training of the weights is performed using gradient descent” are insignificant extra-solution activities that
are considered well-understood, routine, conventional activities. According to MPEP 2106.05(d)(I), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).” In accordance with the MPEP, the following factual determination is based on the technical publication: Pouyanfar et al., "A Survey on Deep Learning: Algorithms, Techniques, and Applications ", ACM Computing Surveys, Vol. 51, No. 5, Article 92. Publication date: September 2018 (PTO-892 NPL Doc. U, copy attached). Pouyanfar et al. in pg. 9 “Conventionally, DNNs are built upon the Stochastic Gradient Descent (SGD) approach in which the training samples are used individually to update the model parameters with a known label” in the case of SGD model parameters are weights which use gradient descent to guide updates. Pouyanfar addresses the common or conventionally used algorithm for weight updates thus rendering the recitation of “wherein training of the weights is performed using gradient descent” in the claim routine and conventional. As such, the insignificant extra-solution activities are considered well-understood, routine, conventional activities.
Therefore, the claim is not patent eligible.

Regarding Claim 2-6/12-16
Step 1 Analysis: The rejection of Claim 1/11 is incorporated, therefore Claim 2-6/12-16 is directed to a computer system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites a computer machine each of the following limitations:
determine the output of the second order artificial neuron
determine a third dot product
multiply the second dot product and the third dot product
a summer circuitry configured to add the intermediate product and the first dot product
summer circuitry configured to add the first dot product and the second dot product to yield an intermediate output
As the rejection of claim 1/11 is incorporated, the claim recites an abstract idea.
Step 2A Prong Two Analysis:
The judicial exception is not integrated into a practical application. In particular, the claim only recited additional elements that are mere instructions to implement an abstract idea, or merely uses a computer as a tool to perform an abstract idea. The additional element of a matrix, vectors, and circuitry amounts to mere instructions to implement an abstract ideas on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 7, 8 and 10 / 17, 18 and 20
Step 1 Analysis: The rejection of Claim 1/11 is incorporated, therefore Claim 7, 8 and 10 and 17, 18 and 20 are directed to a computer system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The Claim recites a computer machine.

The claim depends on Claim 1/11. As such the incorporated rejection is directed to an abstract idea. Therefore Claim  7, 8 and 10 and 17, 18 and 20 recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, “configured to classify a plurality of concentric circles,” “configured to implement an exclusive or (XOR) function or a NOR gate,” “each weight is determined by training” and “configured to implement a sigmoid function.” only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h), that field of use being learning machines. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer. Furthermore, configuring the neural unit to classify, implement a sigmoid function, determining weights based on training, and a XOR function amounts to simply appending well-understood, routine, and conventional activities (see MPEP 2106.05) Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.



Conclusion
Prior art
Lu et al. “An efficient multilayer quadratic perceptron for pattern classification and function approximation” teaches a sigma pi style neural unit for implementing a neural unit for non-linear function approximation.
Ganesh et al “Pattern Classification using Quadratic Neuron: An Experimental Study” teaches a quadratic neuron model for classification of concentric separable classes. 
Redlapalli et al. “Development of Neural Units with Higher-Order Synaptic Operations and their Applications to Logic Circuits and Control Problems” discloses a variety of higher order neuron models, and also building block neuron models for building any order neurons.
Su et al. “A Neural-Network-Based Approach to Detecting Hyperellipsoidal Shells” disclosed neural networks that implement quadratic junctions in order to learn hyper spherical patterns. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	/J.R.G./            Examiner, Art Unit 2122                                                                                                                                                                                              
/BRIAN M SMITH/Primary Examiner, Art Unit 2122